DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species (A) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system does not comprise a bypass switch circuit. This species is shown in figures 1, 7A-7B and 8; and
Species (B) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit. This species is shown in figures 2A-2B, 5A-5B and 6A-6B.
The species are independent or distinct because the electrical components being used in a solar power generation system with the bypass switch circuit, the structural relationships and their operation in the solar power generation system with the bypass switch circuit are different from those being used in a solar power generation system without the bypass switch circuit. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not know which claim(s) is/are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If the Species (A) is elected then applicant is required to further elect one of the following Species.
This application contains claims directed to the following patentably distinct species:
Species (A-1) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system does not comprise a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 1; 
Species (A-2) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system does not comprise a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figures 7A-7B; and
Species (A-3) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system does not comprise a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 8.
The species are independent or distinct because the electrical components being used in a solar power generation system without the bypass switch circuit, the structural relationships and their operation of the electric components in the solar power generation system without the bypass switch circuit as shown in the mentioned figures are different from each other. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the electrical components being used in a solar power generation system with the bypass switch circuit, the structural relationships and their operation in the solar power generation system with the bypass switch circuit are different from those being used in a solar power generation system without the bypass switch circuit. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not know which claim(s) is/are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
If the Species (B) is elected then applicant is required to further elect one of the following Species.
This application contains claims directed to the following patentably distinct species:
Species (B-1) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 2A; 
Species (B-2) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 2B; 
Species (B-3) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 5A;
Species (B-4) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 5B; 
Species (B-5) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 6A; and 
Species (B-6) directs to a solar power generation system and a method for testing such a solar power generation system wherein the solar power generation system comprises a bypass switch circuit and the solar power generation system comprises electric components and their connection and/or operation as shown in figure 6B.
The species are independent or distinct because the electrical components being used in a solar power generation system with the bypass switch circuit, the structural relationships and their operation of the electric components in the solar power generation system with the bypass switch circuit as shown in the mentioned figures are different from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not know which claim(s) is/are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
If one of the Species (A-1), (A-2), (A-3), (B-1), (B-2), (B-3), (B-4), (B-5) and (B-6) is elected then applicant is required to further elect one of the following species regarding to the structure of the DC to AC converter as shown in figures 3A-3E.
Species (A-1-a) directed to the DC to AC converter as shown in figure 3A.
Species (A-1-b) directed to the DC to AC converter as shown in figure 3B.
Species (A-1-c) directed to the DC to AC converter as shown in figure 3C.
Species (A-1-d) directed to the DC to AC converter as shown in figure 3D.
Species (A-1-e) directed to the DC to AC converter as shown in figure 3E.
Species (A-2-a) directed to the DC to AC converter as shown in figure 3A.
Species (A-2-b) directed to the DC to AC converter as shown in figure 3B.
Species (A-2-c) directed to the DC to AC converter as shown in figure 3C.
Species (A-2-d) directed to the DC to AC converter as shown in figure 3D.
Species (A-2-e) directed to the DC to AC converter as shown in figure 3E.
Species (A-3-a) directed to the DC to AC converter as shown in figure 3A.
Species (A-3-b) directed to the DC to AC converter as shown in figure 3B.
Species (A-3-c) directed to the DC to AC converter as shown in figure 3C.
Species (A-3-d) directed to the DC to AC converter as shown in figure 3D.
Species (A-3-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-1-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-1-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-1-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-1-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-1-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-2-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-2-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-2-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-2-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-2-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-3-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-3-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-3-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-3-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-3-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-4-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-4-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-4-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-4-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-4-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-5-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-5-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-5-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-5-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-5-e) directed to the DC to AC converter as shown in figure 3E.
Species (B-6-a) directed to the DC to AC converter as shown in figure 3A.
Species (B-6-b) directed to the DC to AC converter as shown in figure 3B.
Species (B-6-c) directed to the DC to AC converter as shown in figure 3C.
Species (B-6-d) directed to the DC to AC converter as shown in figure 3D.
Species (B-6-e) directed to the DC to AC converter as shown in figure 3E.
The species are independent or distinct because the electrical components being used in the DC to AC converter in a solar power generation system with/without the bypass switch circuit, the structural relationships and their operation of the electric components in the solar power generation system with/without the bypass switch circuit as shown in the mentioned figures are different from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not know which claim(s) is/are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
NOTE: 
Applicant should note that the claim(s) to be elected in each of Species (A-1-a) to Species (A-1-e) must be selected from the claim(s) to be elected in the elected Species (A-1) and the claim(s) to be elected from the species (A-1) must be selected from the claim(s) to be elected in the Species (A), and so on for each Species (A-2-a) to Species (A-2-e); and Species (A-3-a) to Species (A-3-e), and
Applicant should note that the claim(s) to be elected in each of Species (B-1-a) to Species (B-1-e) must be selected from the claim(s) to be elected in the elected Species (B-1) and the claim(s) to be elected from the species (B-1) must be selected from the claim(s) to be elected in the Species (B) and so on for each Species (B-2-a) to Species (B-2-e); Species (B-3-a) to Species (B-3-e); Species (B-4-a) to Species (B-4-e); Species (B-5-a) to Species (B-5-e); and Species (B-6-a) to Species (B-6-e).
6.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836